DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2012/0221473), and further in view of Lempio (US 2003/0207683) and Vedantham (US 2012/0195227).
	Regarding claim 1, Redmann discloses an access control system for controlling physical access comprising:
	a mobile wireless communication device supporting a plurality of wireless communication technologies including:	mobile wireless, and short-range wireless (smart phone 4 including cellular and Bluetooth, Para. 50);
an electro-mechanical access control security device (via lock of hotel room lock 11, Fig. 4 and Para. 39); and
a receiving unit controlling the electro-mechanical access control security device (via wireless receiver such as Bluetooth of hotel room lock 11, Para. 39), 
wherein the receiving unit is adapted to be paired with a host on the mobile wireless communication device (via as the guest approaches the hotel room door, the smart phone 4 sends the certificate 5 to the lock device by way of short-range wireless like Bluetooth. A light on the device might light up or change colors as the authenticated phone comes within range of the device, Para. 50), 
and wherein the receiving unit is adapted for receiving user commands from the paired host for activating the electro-mechanical access control security device via the Bluetooth communications (via the user can then unlock the door at any time during the stay period by pressing a particular button on the phone or by other technique, Para. 50).
Redmann fails to disclose a plurality of operating modes including: a low energy mode using a low-energy Bluetooth communication technology; and a high energy mode using a high energy Bluetooth communication technology.
Lempio teaches a device can be configured to operate in different Bluetooth power consumption modes to conserver power (Para. 35 and 66).
From the teachings of Lempio, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Redmann to include a plurality of operating modes including: a low energy mode using a low-energy Bluetooth communication technology; and a high energy mode using a high energy Bluetooth communication technology in order to reduce power consumption, thereby lower costs.
The combination of Redmann and Lempio fail to disclose wherein one of the operating modes is selected based upon a current status and type of power available of the receiving unit with regard to sensing a Bluetooth message from the mobile wireless communication device. 
Vedantham teaches a device selecting an operating mode based on a current status and type of power available (the uninterruptible non-periodic power-save notification is applied during a beacon interval in addition to a periodic power-save notification based on an estimated load condition and a low-battery condition, Para. 43).
From the teachings of Vedantham, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Redmann and Lempio to include wherein one of the operating modes is selected based upon a current status and type of power available of the receiving unit with regard to sensing a Bluetooth message from the mobile wireless communication device in order to reduce power consumption, thereby lower costs.
Claim 2 and 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Redmann in view of Lempio and Vedantham, and further in view of SanJeev (US 2003/0028625).
Regarding claim 2, Redmann, Lempio and Vedantham fail to disclose the receiving unit is coupled to a network component facilitating remote access via the Internet.
SanJeev teaches a secured access system including a computer process for controlling access functions remotely through the Internet. (Para. 2)
From the teachings of SanJeev, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Redmann, Lempio and Vedantham to include the network component facilitates remote access via the Internet as taught by Sanjeev to allow unlock functions to be controlled remotely through the Internet, thereby provide greater flexibility to unlock a door if the user does not have the mobile wireless communication device.
Regarding claim 4, the combination of Redmann, Lempio, Vedantham and Sanjeev discloses the claimed invention, wherein Sanjeev discloses the network component is a gateway (via telematics functioning as a gateway for the access system to communicate with a user though the Internet, Para. 2).
Regarding claim 5, the combination of Redmann, Lempio, Vedantham and Sanjeev discloses the claimed invention, wherein Sanjeev discloses the network component is an extender (via telematics functioning as an extender for the access device to communicate with a user though the Internet at an extended range, Para. 2).
Regarding claim 8, Redmann discloses wherein communications between the security device and the mobile wireless communications device are supported via a direct communication path (via direct Bluetooth communications, Para. 39 and 50).
But Redmann, Lempio and Vedantham fail to disclose indirect communication path.
SanJeev teaches a secured access system including a computer process for controlling access functions remotely through the Internet. (Para. 2)
From the teachings of SanJeev, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Redmann, Lempio and Vedantham to include indirect communication path as taught by Sanjeev to allow unlock functions to be controlled remotely through the Internet on a phone, thereby provide greater flexibility to unlock a door if the user’s Bluetooth is not functioning.
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Redmann in view of Lempio and Vedantham, and further in view of Litmanen (US 2007/0129030).
Regarding claim 3, the combination of Redmann, Lempio and Vedantham fail to disclose a range of the receiving unit is extended by integration of a low energy radio signal output of a communications protocol chip with an amplifier circuit interposed between the communications protocol chip and an antenna.
Litmanen teaches using an amplifier to extend the communication range of a wireless device (Para. 35 and 38-39).
From the teachings of Litmanen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Redmann, Lempio and Vedantham to include a range of the receiving unit is extended by integration of a low energy radio signal output of a communications protocol chip with an amplifier circuit interposed between the communications protocol chip and an antenna as taught by Litmanen to improve the communication range of a wireless device, thereby allowing remote control of the access control system from a longer distance.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Redmann, Lempio, Vedantham and SanJeev, and further in view of Fortson (US 2008/0177436).
Regarding claim 6, the combination of Redmann, Lempio, Vedantham and SanJeev fail to disclose the network component is part of a mesh network.
Fortson teaches networked devices can be configured to communicate with each other to form a mesh network to allow remote diagnosing from a control hub (Para. 6, 46, 48 and Abstract)
From the teachings of Fortson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Redmann, Lempio, Vedantham and SanJeev to include the network component is part of a mesh network as taught by Fortson to allow remote diagnosing through a control hub, thereby allowing multiple access devices to be diagnosed quickly.
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Redmann, Lempio, Vedantham, and further in view of Jessup (US 4,217,616).
Regarding claim 7, Redmann and Lempio fails to specifically disclose the access control system operates on DC power converted from power received in the form of continuous A/C power.
Jessup teaches that garage doors use a DC motor and the power source for a conventional home is AC and a rectifier is used to convert the AC power source into DC to power the garage door motor (col. 3, lines 16-35).
From the teachings of Jessup, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Redmann and Lempio to include the access control system operates on DC power converted from power received in the form of continuous A/C power in order to use easy to find AC power source widely available in commercial and residential buildings.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689